Citation Nr: 1806691	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities [for substitution purposes].


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's surviving spouse and surviving daughter


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to June 1947.  Sadly, the Veteran passed away in August 2009.  The Veteran's surviving spouse has been substituted in for the claim of entitlement to a TDIU. 

This matter comes before the Board of Veterans' Appeals (Board) from the September 2008 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Appellant appeared at a December 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in May 2015 and was remanded for further development.  The Board apologies for the delays in the adjudication of this case. 


FINDING OF FACT

The evidence establishes that the Veteran's service connected disabilities precluded him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Appellant contends that her husband, the Veteran, was entitled to a TDIU before his death. 

The Board finds that the Veteran's service connected disabilities do preclude him from securing or following a substantially gainful occupation. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, disabilities resulting from a multiple injuries incurred in action will be considered as one collective disability for the purpose of determining whether these threshold rating requirements are met.  Id.  

In this case, the Veteran is service connected for degenerative disc and joint disease of the lumbar spine evaluated as 40 percent disabling, acquired psychiatric disorder evaluated as 30 percent disabling, fragment wound to face and right eye evaluated as 10 percent disabling, and scars evaluated as noncompensable.  The record establishes that the Veteran's service connected back disability, acquired psychiatric disorder, and fragment wound to the face were all the result of injuries incurred in action.  Therefore, the Veteran meets the schedular requirement for entitlement to a TDIU. 

It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  
The Appellant asserts that the Veteran was unemployable as a direct result of his service connected disabilities.  Specifically, the Appellant contends that the Veteran was unable to obtain or maintain employment due to his status as wheelchair-bound and inability to function independently. 

At the Appellant's December 2013 hearing before the undersigned, the Appellant testified that her husband stopped working in 1979 due to numerous problems with his back.  The Appellant later stated that the Veteran left the workforce in 2004 as an early retirement as a result of his service connected disabilities.  Due to the Veteran's service connected back disability, the Appellant stated that the Veteran was missing so many days of work that his employer began to become upset with him and the Veteran was concerned that he could possibly lose his job.  The Appellant stated that the Veteran's back disability became progressively worse and that eventually the Veteran could only move with the aid of a wheelchair.  Additionally, the Veteran could only get to his wheelchair with the assistance of the Appellant.  The Appellant stated that the Veteran had to have assistance to move at any time.  Additionally, the Appellant stated that the Veteran's service connected PTSD also impacted his ability to secure or follow a substantially gainful occupation. 

Furthermore, the Veteran's November 2007 aid and attendance examination noted that the Veteran was wheelchair bound and unable to ambulate without the assistance of another person due to his service connected back disability.  Additionally, the examination stated that the Veteran had difficulty with fine motor movements. 

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  

The Board finds that the combination of the Veteran's service connected physical disabilities as well as his service connected mental disability precluded him from securing or following a substantially gainful occupation.  Thereby, entitlement to a TDIU is warranted.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

ORDER

Service connection for a TDIU is granted.


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


